J-S38020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

ALAN RICHARD WEIST,

                         Appellant                  No. 2954 EDA 2015


              Appeal from the Order Entered September 1, 2015
                In the Court of Common Pleas of Pike County
               Criminal Division at No(s): CP-52-0000240-2009


BEFORE: FORD ELLIOTT, P.J.E., OLSON AND JENKINS, JJ.

JUDGMENT ORDER BY OLSON, J.:                      FILED AUGUST 09, 2016

      In light of Appellant’s “Petition for Reconsideration,” wherein he

asserts that he never received the PCRA court’s order directing him to file a

Rule 1925(b) statement, this Court orders that the case be remanded so the

PCRA court may conduct a hearing and determine whether Appellant ever

received the PCRA court’s order to file and serve a Rule 1925(b) statement.

See Pa.R.A.P. 1925(c)(1) (“[a]n appellate court may remand in either a civil

or criminal case for a determination as to whether a [Rule 1925(b)

s]tatement had been filed and/or served or timely filed and/or served”); see

also Commonwealth v. Hess, 810 A.2d 1249, 1255 (Pa. 2002) (“where

[the a]ppellant was not served with notice of the trial court’s [] order

directing him to file a 1925(b) statement . . . , [the a]ppellant cannot be

penalized for failing to file a timely 1925(b) statement”). Said hearing shall
J-S38020-16



be held within 60 days of this order. The PCRA court is directed to provide

this Court with its findings within 15 days of the conclusion of the hearing.

      Case remanded. Jurisdiction retained.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




                                     -2-